Plaintiffs in error, hereinafter called defendants, were convicted in the county court of McClain county on a charge of selling intoxicating liquor, and their punishment fixed by the jury at a fine of $50 and imprisonment in the county jail for 30 days for each of them.
Judgment was rendered in said cause on the 10th day of June, 1927, at which time the defendants for good cause shown were given 60 days in which to prepare and serve case-made on appeal. The state was given 10 days to suggest amendments and the case to be settled on 5 days' notice. On the 8th day of August, 1927, on application of the defendants, the court granted 60 days' *Page 318 
additional time in which to prepare and serve the case-made. The state to have 10 days to suggest amendments and the case to be signed and settled on 5 days' notice. Neither of the defendants made application to have the time extended in which to file their appeal in this court, and the case-made does not disclose any order of the court extending the time.
In the case of Erwin v. State, 43 Okla. Crim. 249,278 P. 397, the court said:
"Case-made does not automatically extend the time within which to file the appeal. Holly v. State, 16 Okla. Crim. 164,181 P. 518, and cases therein cited. Wilson v. State,24 Okla. Crim. 268, 217 P. 1057; Aubrey v. State, 38 Okla. Crim. 271,260 P. 783."
For the reason that the appeal was not lodged in this court within 60 days after the rendition of the judgment and no order extending the time within which to take the appeal was made by the trial court, the appeal is dismissed.
EDWARDS, P.J., and DAVENPORT, J., concur.